DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “22” has been used to designate both mounting brackets and rear sidewall 22 as described in para. 0017.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harvey (US 5165366).
Regarding claim 1, Harvey teaches of (fig. 1) a window pet enclosure (Abstract, window mounted litter unit), comprising:
a housing (litter unit 10) having a base (floor 12);
a frame extending from the base (walls 14, 16, 18, 20), wherein the frame comprises a plurality of supports affixed to each corner of the base (pillars at the corners of the walls, 14, 16, 18, 20);
an upper wall (roof 22) affixed to a distal end of each of the plurality of supports (seen in fig. 1);
a plurality of sidewalls (walls 14, 16, 18, 20) disposed between the plurality of supports (seen in fig. 1);
an opening (pet door 40) defined through a rear sidewall (rear wall 20) of the plurality of sidewalls (seen in fig. 1);
a mounting bracket (mounting lugs 46) disposed on the frame adjacent to the rear sidewall (seen in fig. 1); and
wherein the housing (10) is removably securable to an exterior of a window opening via the mounting bracket (col. 3 lines 29-37, mounted on a window frame with bolts on mounting brackets 46; the housing can be removed by unscrewing the bolts).

Regarding claim 7, Harvey teaches of claim 1, and wherein (fig. 1) the opening (40) is disposed through the rear sidewall (rear wall 20) in an elevated position relative to the base (12) (seen in fig. 1), such that the base (12) is disposed below a plane of the window opening (plane of the window opening could be aligned with the top edge of base 12) when the housing is secured thereto (seen in fig. 1).

Regarding claim 10, Harvey teaches of claim 1, and further comprising a plurality of accessories removably securable within the housing, wherein the plurality of accessories is selected from a group consisting of: a staircase, a ramp, and a litter box (fig. 2, abstract, litter pan 28 can be removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 11-13, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey (US 5165366) in view of Wade (US 6318295).
Regarding claim 2, Harvey teaches of claim 1, but does not appear to teach of further comprising a plurality of shelves removably securable to the frame on an interior of the housing.
Wade teaches of further comprising a plurality of shelves (shelves 36, 38, 44, 46, 58) removably securable to the frame on an interior of the housing (figs. 17 and 20, col. 11 lines 5-46, shelves are connected with connectors 72 and 70, which can be unscrewed such that the shelves can be removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of further comprising a plurality of shelves removably securable to the frame on an interior of the housing in order to have more storage space or to have a space in which a cat can perch.  

Regarding claim 3, Harvey as modified teaches of claim 2, but does not appear to teach of wherein the plurality of shelves includes a fastener on a rear side thereof, wherein the fastener is removably securable within a securement aperture disposed through the plurality of supports.
Wade teaches of wherein the plurality of shelves (shelves 36, 38, 44, 46, 58) includes a fastener on a rear side thereof (figs. 12-16, col.  11 lines 42 – 56, shelves are installed with short connector bolts 70 at locations D on the rear side of the shelves), wherein the fastener is removably securable within a securement aperture (col.  11 lines 42 – 56, connector bolts 70 is secured to an opening of second connectors 72 and can be removed by unscrewing it from the second connectors 72) disposed through the plurality of supports (figs. 12-16, shelves are installed by connectors at locations D, which are located at the corners of the housing where the plurality of supports would be).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of wherein the plurality of shelves includes a fastener on a rear side thereof, wherein the fastener is removably securable within a securement aperture disposed through the plurality of supports in order to securely attach the shelves to the housing. 

Regarding claim 5, Harvey teaches of claim 1 but does not appear to teach of further comprising a door pivotally affixed to the base, wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls.
Wade teaches of further comprising a door (fig. 1, door 26, 28) pivotally affixed to the base (seen in fig. 1), wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls (allows access through a lateral sidewall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of further comprising a door pivotally affixed to the base, wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls in order to allow a human to access the interior and provide maintenance. 

	Regarding claim 11, Harvey teaches of (fig. 1) a window pet enclosure (Abstract, window mounted litter unit), comprising:
a housing (litter unit 10) having a base (floor 12);
a frame extending from the base (walls 14, 16, 18, 20), wherein the frame comprises a plurality of supports affixed to each corner of the base (pillars at the corners of the walls, 14, 16, 18, 20);
an upper wall (roof 22) affixed to a distal end of each of the plurality of supports (seen in fig. 1);
a plurality of sidewalls (walls 14, 16, 18, 20) disposed between the plurality of supports (seen in fig. 1);
an opening (pet door 40) defined through a rear sidewall (rear wall 20) of the plurality of sidewalls (seen in fig. 1);
a mounting bracket (mounting lugs 46) disposed on the frame adjacent to the rear sidewall (seen in fig. 1); and
wherein the housing (10) is removably securable to an exterior of a window opening via the mounting bracket (col. 3 lines 29-37, mounted on a window frame with bolts on mounting brackets 46; the housing can be removed by unscrewing the bolts).
Harvey does not appear to teach of wherein each of the plurality of supports comprises a plurality of interlocking legs, wherein each of the plurality of interlocking legs includes at least one tab and at least one aperture therein;
wherein the aperture is dimensioned to frictionally engage the tab to secure the plurality of interlocking legs together to define a variety of housing interior configurations.
Wade teaches of wherein the housing comprises a plurality of interlocking legs (col. 11 lines 5-56, in order to assemble the enclosure 10, long connector bolts 66 and short connector bolts 70 are installed to the walls and shelves wherein the long connector bolts 66 are inserted into first connectors 68 and short connector bolts 70 are inserted to second connectors 72), wherein each of the plurality of interlocking legs includes at least one tab (long connector bolts 66 and short connector bolts 70) and at least one aperture therein (apertures of first connectors 68 and second connectors 72 and additionally, the holes in the walls in which the first and second connectors are placed in);
wherein the aperture is dimensioned to frictionally engage the tab to secure the plurality of interlocking legs together (tabs 66, 70 are inserted into the apertures 68, 72 such that they frictionally engage) to define a variety of housing interior configurations (a person of ordinary skill in the arts would be able to place the connectors in any position such that they can make a variety of housing interior configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of wherein each of the plurality of supports comprises a plurality of interlocking legs, wherein each of the plurality of interlocking legs includes at least one tab and at least one aperture therein;
wherein the aperture is dimensioned to frictionally engage the tab to secure the plurality of interlocking legs together to define a variety of housing interior configurations in order to easily secure the various components together and to be able to change the positions of the parts as desired. 

Regarding claim 12, Harvey teaches of claim 11, but does not appear to teach of further comprising a plurality of shelves removably securable to the frame on an interior of the housing.
Wade teaches of further comprising a plurality of shelves (shelves 36, 38, 44, 46, 58) removably securable to the frame on an interior of the housing (figs. 17 and 20, col. 11 lines 5-46, shelves are connected with connectors 72 and 70, which can be unscrewed such that the shelves can be removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of further comprising a plurality of shelves removably securable to the frame on an interior of the housing in order to have more storage space or to have a space in which a cat can perch.  

Regarding claim 13, Harvey as modified teaches of claim 12, but does not appear to teach of wherein the plurality of shelves includes a fastener on a rear side thereof, wherein the fastener is removably securable within a securement aperture disposed through the plurality of supports.
Wade teaches of wherein the plurality of shelves (shelves 36, 38, 44, 46, 58) includes a fastener on a rear side thereof (figs. 12-16, col.  11 lines 42 – 56, shelves are installed with short connector bolts 70 at locations D on the rear side of the shelves), wherein the fastener is removably securable within a securement aperture (col.  11 lines 42 – 56, connector bolts 70 is secured to an opening of second connectors 72 and can be removed by unscrewing it from the second connectors 72) disposed through the plurality of supports (figs. 12-16, shelves are installed by connectors at locations D, which are located at the corners of the housing where the plurality of supports would be).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of wherein the plurality of shelves includes a fastener on a rear side thereof, wherein the fastener is removably securable within a securement aperture disposed through the plurality of supports in order to securely attach the shelves to the housing. 

Regarding claim 15, Harvey teaches of claim 11 but does not appear to teach of further comprising a door pivotally affixed to the base, wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls.
Wade teaches of further comprising a door (door 26, 28) pivotally affixed to the base (seen in fig. 1), wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls (allows access through a lateral sidewall).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Wade of further comprising a door pivotally affixed to the base, wherein the door provides access to an interior of the housing through a lateral sidewall of the plurality of sidewalls in order to allow a human to access the interior and provide maintenance. 

Regarding claim 17, Harvey as modified teaches of claim 11, and wherein (fig. 1) the opening (40) is disposed through the rear sidewall (rear wall 20) in an elevated position relative to the base (12) (seen in fig. 1), such that the base (12) is disposed below a plane of the window opening (plane of the window opening could be aligned with the top edge of the base 12) when the housing is secured thereto (seen in fig. 1).

Regarding claim 20, Harvey as modified by Wades teaches of claim 11, and further comprising a plurality of accessories removably securable within the housing, wherein the plurality of accessories is selected from a group consisting of: a staircase, a ramp, and a litter box (fig. 2, abstract, litter pan 28 can be removed).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey and Wade, as applied to claims 2 and 12, and further in view of He (US D930290 S).
	Regarding claims 4 and 14, Harvey as modified teaches of claims 2 and 12, but does not appear to teach of further comprising a rope affixed to a lower side of at least one of the plurality of shelves.
	He is in the field of cat apparatus and teaches of further comprising a rope affixed to a lower side of at least one of the plurality of shelves (fig. 1, rope affixed to the lower side of the top shelf).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of He of further comprising a rope affixed to a lower side of at least one of the plurality of shelves in order to keep the cat entertained while they are inside the enclosure. 

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, as applied to claim 1, and over Harvey and Wade, as applied to claim 11, and further in view of Snow (US D705498 S).
	Regarding claims 6 and 16, Harvey teaches of claim 1 and as modified by Wade teaches of claim 11, but does not appear to teach of wherein the plurality of sidewalls comprises a mesh material.
	Snow is in the field of animal enclosures and teaches of wherein the plurality of sidewalls comprises a mesh material (seen in fig. 1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Snow of wherein the plurality of sidewalls comprises a mesh material in order to provide ventilation throughout the enclosure. 

	Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey, as applied to claim 1, and over Harvey and Wades, as applied to claim 11, and further in view of Perez (US 20050173078). 
Regarding claims 8 and 18, Harvey teaches of claim 1 and as modified by Wades teaches of claim 11, but does not appear to teach of further comprising a shade disposed about a roller on an upper end of at least one sidewall of the plurality of sidewalls, wherein the shade is selectively movable between an extended position extending along a height of the sidewall and a retracted position about the roller.
Perez is in the field of animal apparatus and teaches of (fig. 5) further comprising a shade (pet guard 210 can shade some light) disposed about a roller (fig. 2, roller 26) on an upper end of at least one sidewall of the plurality of sidewalls (can be placed on at the upper end of at least one sidewall via similarly being placed at the edge of a door as seen in fig. 4 or at an edge of a window as seen in fig. 5), wherein the shade is selectively movable between an extended position extending along a height of the sidewall and a retracted position about the roller (¶0003, retractable pet guard may be extended along the height of a sidewall and retracts within the roller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvey to incorporate the teachings of Perez of further comprising a shade disposed about a roller on an upper end of at least one sidewall of the plurality of sidewalls, wherein the shade is selectively movable between an extended position extending along a height of the sidewall and a retracted position about the roller in order to cool down the interior of the housing and to reduce visibility of the interior from the outside. 

	Regarding claims 9 and 19, Harvey as modified teaches of claims 8 and 18, and Perez further teaches of (fig. 2) wherein the roller (roller 26) is spring-biased (spring 34) to automatically retract the shade, such that the shade is biased towards the retracted position (¶0043, due to the tensile force of the spring 34 applied to the barrier 12, the barrier 12 will tend to retract back into the housing 28 when extended).

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647